Title: To James Madison from Albert Gallatin, 1 October 1803 (Abstract)
From: Gallatin, Albert
To: Madison, James


1 October 1803, Treasury Department. “I have the honor to transmit herewith, for your consideration, a paper containing sundry charges exhibited by George Breining, against Henry Voight, Chief Coiner in the Mint of the United States.”
 

   
   RC and enclosure (DNA: RG 59, ML). RC 1 p.; in a clerk’s hand, signed by Gallatin; docketed by Wagner as received 5 Oct. For enclosure, see n. 1.



   
   Gallatin enclosed a note from George Breining, 17 Sept. 1803 (1 p.), accusing the chief coiner of the U.S. Mint, Henry Voight, of employing for $500 a year “an unnessicary hand” who “done Privat work for the Chief Coiner and was paid by the Public.” Breining also accused Voight of using “Steel Iron and Coals the Property of the United States for his own Use in Carrien on the Clock and Watch making busines.”


